Case 5:19-cv-00005-TBR-LLK Document 34 Filed 01/21/21 Page 1 of 5 PageID #: 140




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                                CASE NO. 5:19-cv-00005-TBR

CHRISTOPHER BARTLEY                                                                      PLAINTIFF

v.

JENNY STEWART MEDICAL CENTER, et al.                                                   DEFENDANTS

                                    MEMORANDUM OPINION

          Before the Court is defendant Dr. Matthew Johnston’s Motion to Dismiss, DN 31. For the

reasons stated below, the Court will dismiss the action on the grounds of failure to prosecute.

Accordingly, the Court DISMISSES the remaining claim, terminating the action, and Defendant’s

Motion to Dismiss, DN 31, is DENIED AS MOOT. The Court will enter a separate Order and

Judgment contemporaneous to this Memorandum Opinion.

     I.   Background

          This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C. §

1983. Plaintiff Christopher Bartley instituted the action alleging claims against defendants Jenny

Stewart Medical Center, Dr. Michael Wong, Christian County Jail Deputy Jailer Newby, and Dr.

Matthew Johnston of Advanced Correctional Healthcare (ACH). In its initial screening pursuant

to 28 U.S.C. § 1915A, this Court dismissed the claims against Jenny Stewart Medical Center, Dr.

Michael Wong, and Newby, effectively terminating those defendants as parties to the action. [DN

12 at 7-8]. The Court construed Plaintiff’s claims against Dr. Johnston as constitutional claims

pursuant to 42 U.S.C. § 1983 for retaliation, deliberate indifference to a serious medical need, and

violation of state policy. Id. at 3. The Court dismissed the claims against Dr. Johnston except for

the claim of retaliation. Id. at 3-7. As to the retaliation claim, the Court stated:



                                                   1
Case 5:19-cv-00005-TBR-LLK Document 34 Filed 01/21/21 Page 2 of 5 PageID #: 141




       Plaintiff seems to allege that Dr. Johnson retaliated against him for receiving
       medical care at the Jenny Stewart Medical Center by “locking me down and making
       me sleep on the floor which lasted around [18] days in general population.” . . .
       Based on this allegation, the Court will allow a First Amendment retaliation claim
       to proceed against Dr. Johnson in his individual capacity. In allowing this claim to
       proceed, the Court passes no judgment on the merits of the claim or the ultimate
       outcome of this action.

Id. at 5 (quoting DN 1, Complaint, at 4-6).

       Following issuance of the Court’s Memorandum Opinion and Order permitting the

retaliation claim to proceed, Dr. Johnston filed a Motion to Dismiss for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6). [DN 31]. That motion was filed on April 6,

2020. Plaintiff did not respond to the motion. On October 16, 2020, the Court entered an order

directing Plaintiff to file a response to the motion to dismiss on or before October 30, 2020 showing

cause why the case should not be dismissed. [DN 32]. Specifically, the Court stated, “[i]f no

response is filed on or before October 30, 2020, the case shall be dismissed.” Id. Still, Plaintiff did

not file a response to Dr. Johnston’s motion to dismiss.

 II.   Dismissal for Failure to Prosecute

           a. Legal Standards

       Local Rule 7.1 states that “[u]nless otherwise ordered by the Court, a party opposing a

motion must file a response within 21 days of service of the motion. Failure to timely respond to

a motion may be grounds for granting the motion.” LR 7.1. Under Federal Rule of Civil Procedure

41(b), a district court may dismiss an action upon motion of the defendant if a plaintiff fails to

prosecute, fails to comply with the Federal Rules of Civil Procedure, or fails to comply with a

court order. Fed. R. Civ. P. 41(b). However, a district court may also dismiss an action for failure

to prosecute sua sponte. Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well

settled that a district court has the authority to dismiss sua sponte a lawsuit for failure to



                                                  2
Case 5:19-cv-00005-TBR-LLK Document 34 Filed 01/21/21 Page 3 of 5 PageID #: 142




prosecute.”); McDaniel v. Dana Corp., No. 19-cv-12926, 2020 WL 7122082, at *1 (E.D. Mich.

Dec. 4, 2020) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-32 (1962); Steward v. City of

Jackson, 8 F. App'x 294, 296 (6th Cir. 2001)) (“Under Federal Rules of Civil Procedure 41(b), a

federal court may sua sponte dismiss a claim for failure to prosecute or comply with an order.”).

Courts of the Sixth Circuit consider four factors when determining whether dismissal for failure

to prosecute under Rule 41(b) is appropriate:

       (1) whether the party's failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party's conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Knoll v. American Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999) (citing Stough v. Mayville

Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998)). “Although no one factor is dispositive, dismissal

is proper if the record demonstrates delay or contumacious conduct.” Mager v. Wis. Cent. Ltd.,

924 F.3d 831, 837 (6th Cir. 2019) (citing United States v. Reyes, 307 F.3d 451, 458 (6th Cir. 2002);

Harmon v. CSX Transp., Inc., 110 F.3d 364, 366-67 (6th Cir. 1997)).

           b. Discussion

       After six months had passed from the time Dr. Johnston filed his motion to dismiss, the

Court granted Bartley more time to file a response. [DN 32]. Specifically, the Court ordered

Bartley to file a response on or before October 30, 2020, showing cause why the case should not

be dismissed. Id. Now, more than nine months have passed since Dr. Johnston filed his motion to

dismiss, and about three months have passed since Bartley’s deadline to file a response showing

cause why the case should not be dismissed.

       Under the local rules of this Court, Bartley’s failure to respond to Dr. Johnston’s motion to

dismiss within 21 days of service is, on its own, a sufficient basis for dismissal. LR 7.1. However,



                                                 3
Case 5:19-cv-00005-TBR-LLK Document 34 Filed 01/21/21 Page 4 of 5 PageID #: 143




Bartley has now failed to respond to the motion for more than nine months, and Bartley has failed

to comply with this Court’s October 16, 2020 Order directing Bartley to file a response showing

cause for why the case should not be dismissed. [DN 32]. Bartley’s failure to prosecute and failure

to comply with the Court’s order are also grounds for sua sponte dismissal under Federal Rule of

Civil Procedure 41(b). Carpenter, 723 F.3d at 704; McDaniel, 2020 WL 7122082, at *1.

       The factors that Sixth Circuit courts look to in determining whether to dismiss for failure

to prosecute also demonstrate that dismissal is appropriate. The first factor that courts consider is

“whether the party’s failure is due to willingness, bad faith, or fault.” Knoll, 176 F.3d at 363. Given

that Bartley has failed to take any action in the case for more than nine months, the Court is

satisfied that Bartley’s failure to prosecute is willful and that he is at fault for such failure. The

second factor to consider is “whether the adversary was prejudiced by the dismissed party's

conduct.” Id. The Court also finds that this factor weighs in favor of dismissal. Dr. Johnston and

his counsel have been prejudiced by Bartley’s failure to prosecute because they cannot well defend

against an action stalled by the plaintiff’s seemingly deliberate inattention to pending matters. The

third factor the Court considers is “whether the dismissed party was warned that failure to

cooperate could lead to dismissal.” Id. As with the first and second factors, the third factor supports

dismissal. The Court warned Bartley in its Order, DN 32, that “[i]f no response is filed on or before

October 30, 2020, the case shall be dismissed.” The fourth and final factor the Court considers is

“whether less drastic sanctions were imposed or considered before dismissal was ordered.” Knoll,

176 F.3d at 363. The Court has given Bartley additional time to respond, and it has asked Bartley

to show cause for why the case should not be dismissed. [DN 32]. Although these less drastic

measures were taken before the Court ordered dismissal, Bartley has still failed to respond. Thus,




                                                  4
Case 5:19-cv-00005-TBR-LLK Document 34 Filed 01/21/21 Page 5 of 5 PageID #: 144




each of the factors the Court should consider before ordering a sua sponte dismissal for failure to

prosecute weigh in favor of dismissal.

 III.   Conclusion

        Bartley has violated Federal Rule of Civil Procedure 41(b) in failing to prosecute and

failing to comply with a court order. Despite the Court’s leniency with Bartley in proceeding as a

pro se litigant, the Court finds that the case should be dismissed for failure to prosecute.

Accordingly, the Court DISMISSES the remaining claim, terminating the action, and Defendant’s

Motion to Dismiss, DN 31, is DENIED AS MOOT. The Court will enter a separate Order and

Judgment contemporaneous to this Memorandum Opinion.




                                                                January 21, 2021




cc: counsel/plaintiff, pro se



                                                5
